Citation Nr: 0740144	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic legal entitlement for death benefits from the 
Department of Veterans Affairs (VA). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant's father is alleged to have had guerilla 
service from February 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination letter 
from the Manila VA Regional Office (RO) that denied the 
appellant's claim of entitlement to VA death benefits 
essentially on the basis that the appellant may not be 
considered as the "child" of the veteran for the purpose of 
receiving VA death benefits because she was 31 years old at 
the time of application.  Subsequent adjudications of the 
claim also found that  her deceased father did not have 
qualifying service as a veteran.  In February 2004, the Board 
remanded the claim to provide the appellant with proper 
notice and to clarify representation.  


FINDING OF FACT

The service department has certified that the appellant's 
father had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the U. S. Armed Forces.


CONCLUSION OF LAW

As the appellant's father did not have recognized service, he 
was not a veteran, and the threshold legal requirement for 
establishing entitlement to VA death benefits is not met. 38 
U.S.C.A. §§ 101, 107, 1541 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  In the instant case, the matter of whether the 
appellant's deceased father had qualifying service to 
establish veteran status is outlined by statute and 
regulation.  The record includes service department 
certification of nonservice.  Because service department 
certifications of service are binding (and dispositive unless 
there is evidence suggesting that a request for 
recertification of service is necessary), the Board's review 
is limited to interpreting the pertinent law and regulations.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Nonetheless, a February 2006 letter (post February 2004 Board 
remand) explained the evidence necessary to substantiate the 
appellant's claim for VA benefits.  The letter also explained 
the evidence VA was responsible for providing, the evidence 
she was responsible for providing, and advised her to submit 
any evidence in her possession that pertained to her claim.  
The appellant has not submitted any evidence to suggest 
recertification of her father's service is necessary.



II.  Factual Background, Legal Criteria, and Analysis

VA Death Compensation and Pension Benefits are payable to 
surviving children of veterans who meet 
evidentiary/qualifying requirements.  38 U.S.C.A. §§ 1310, 
1541 (West 2002).

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Recognized Philippine guerrilla service 
(under a commissioned U. S. officer or a commissioned officer 
of the Commonwealth Army, recognized by and cooperating with 
U. S. Forces) is qualifying service for VA compensation 
benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service 
department certifications will be accepted as establishing 
both recognized guerrilla service and unrecognized guerrilla 
service (under a recognized commissioned officer, who was a 
former member of the U. S. Armed Forces or the Commonwealth 
Army). 38 C.F.R. § 3.40(d)(2).  The active service of members 
of the irregular forces guerrilla will be the period 
certified by the service department. 38 C.F.R. § 3.41(d). See 
also Duro v. Derwinski, 2 Vet. App. 530 (1992).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and, (3) in the opinion of the VA, the document 
is genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department. 38 C.F.R. 
§ 3.203(c).

The appellant contends that her father had guerrilla service 
from February 1942 to December 1945.  She submitted a 
document that indicated service from June 1942 to December 
1945 with the Bicol Brigade of Colonel Francisco Sandico's 
Unit, 55th Infantry Brigade Guerilla Organization, which was 
attached to 6th Division Headquarters U. S. Army.  A document 
from Bicol Brigade, Fil-American Irregular Troops discharged 
the appellant's father from service dated from March 1943 to 
December 1945.  Documents from the Veterans Federation of the 
Philippines dated in 1988 included a certificate of 
appreciation and an oath referencing service with the Bicol 
Brigade.  

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they were not 
issued by a United States service department. The appellant 
has not submitted a DD Form 214, a Certification of Release 
or Discharge from Active Duty, or an original Certificate of 
Discharge from the U. S. Armed Forces.  Therefore, VA sought 
service department verification of whether the appellant's 
father served in the U. S. Armed Forces in the Philippines 
(and specifically whether he had guerrilla service as 
alleged).  In May 2003, the National Personnel Records Center 
(NPRC) certified that the appellant's father had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  This certification is binding on VA; VA 
has no authority to change or amend the finding. Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  The appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).

Accordingly, the Board finds that the appellant's deceased 
father did not have the requisite service and is not a 
veteran so as to establish basic eligibility for VA benefits.  
Since the law is dispositive in this matter, the claim must 
be denied because of the absence of legal merit or 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Furthermore, the Board notes in passing that, even if her 
father was found to be a veteran for the purpose of her 
eligibility for VA benefits, the evidence demonstrates that 
the appellant was born in August 1946.  On the date of the 
veteran's death in March 1998, the appellant was 26 years of 
age.  There is no evidence to show, and no contention by the 
appellant, that she is incapable of self-support.  The term 
"child" for purposes of Title 38 of the United States Code is 
specifically defined.  For purposes of determining 
eligibility as a claimant under Title 38, a child must be 
unmarried and must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. 
§§ 3.57(a)(1), 3.356.  

As noted, the appellant is presently over the age 23, and was 
in 31 years of age, at the time of filing her claims for 
death benefits in August 2002; and she has not been shown or 
alleged to be permanently incapable of self-support on his 
18th birthday.  Thus, even if her father was shown to have 
qualifying service, she would still be ineligible to receive 
VA benefits as his child.

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
entitlement under the law.  Sabonis, supra.




ORDER

The appeal to establish basic legal entitlement to VA death 
benefits is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


